TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 31, 2022



                                       NO. 03-21-00296-CV


            Robin Dunnick, Individually, and as Next Friend to Raynee Dunnick,
                             and Dana Dunnick, Appellants

                                                  v.

                                 Kristy Marsillo, D.O., Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
           REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the order granting summary judgment signed by the trial court on May 25,

2021. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the order. Therefore, the Court reverses the trial court’s order and remands the

case to the trial court for further proceedings consistent with the Court’s opinion. Appellee shall

pay all costs relating to this appeal, both in this Court and in the court below.